VAN BRUNT, P. J.
It seems to us that the order appealed from was not necessary to enable the plaintiff to frame his complaint. It may he true that, after the issues are joined, it may he necessary for the plaintiff, before the trial, and in preparation therefor, to have an examination of the defendants, at which they could be required to produce their books, and to furnish therefrom the information necessary to establish the damages claimed by the plaintiff. But it is by no means necessary that he should be in possession of the entries in the books in order to set out his cause of action. The case of Tayler v. Ribbon Co., 38 App. Div. 144, 56 N. Y. Supp. 677, gives clearly the reasons why such a discovery and inspection are not necessary prior to the service of the complaint.
The order appealed from should he reversed, with flO costs and disbursements, and the motion denied, with $10 costs. All concur.